Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the growing media composition of claim 1 doesn't require the specific criteria for drying to a specific moisture content of claim 9 and is not required for application to a plant or agricultural substrate of claim 17, the composition stands on its own.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. Patent 9,992,998) in view of Reynolds et al. (U.S. Patent 10,843,244).

Ju et al. teach a growing media composition comprising: growing media; and a biosurfactant (a glycolipid, specifically rhamnolipid) (Col. 6, lines 15-20) mixed or dispersed in the growing media (Abtract, Col. 1, lines 55-65) wherein the growing media consists of either sand, vermiculite, or perlite (Col. 2, lines 15-22) and wherein the biosurfactant is produced by mechanical and biological processes without any chemical reaction that alters a molecule of the biosurfactant (Col. 6, lines 15-20).

Ju et al. do not teach the biosurfactant at a concentration from about 0.01 to about 12 oz/yd3 of growing media.

Reynolds et al. teach a biosurfactant (glycolipid, rhamnolipid) in a growing media at a concentration of 3.5 ounces of surfactant per ton of soil (.94 ounces per cubic yard) (Col. 6, line 64 to Col. 7, line 12).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the amount of biosurfactant (glycolipid, rhamnolipid) in a concentration of .94 ounces per cubic yard of growing media as taught by Reynolds et al. as experimentally routine in order to utilize the desired concentration of biosurfactant per cubic yard to optimize media wettability, plant growth, and/or biocontrol of plant diseases and pests.

Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661